Citation Nr: 1324840	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  06-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic dermatological disabilities to include skin cancer, claimed as due to radiation and/or excessive ultraviolet exposure.

2.  Entitlement to service connection for a chronic left hip disability, claimed as residuals of left hip fracture with arthritis.

3.  Entitlement to service connection for a chronic left lower extremity disability.

4.  Entitlement to service connection for a chronic low back disability with arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's service personnel records show that he served honorably on active Federalized duty from May 1951 to September 1951 in the Army National Guard of the District of Columbia; active duty from September 1951 to June 1954 in the United States Army (including combat service in the Republic of Korea, for which he was decorated with the Combat Infantryman Badge); and active duty from April 1956 to May 1965 in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for chronic dermatological disabilities to include skin cancer (claimed as due to radiation and/or excessive ultraviolet exposure), a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), a chronic left lower extremity disability, and a chronic low back disability with arthritis.

In September 2008, the Veteran appeared at the RO to present evidence and oral testimony in support of his claims before a Decision Review Officer (DRO).  Thereafter, in a May 2009 videoconference hearing, the Veteran submitted oral testimony in support of the current appeal before the undersigned Acting Veterans Law Judge. Transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

In a February 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated a July 2010 Board decision denying VA compensation for the aforementioned claims and remanded the case to the Board for development consistent with the Court's decision. 

The issue of entitlement to service connection for chronic dermatological disabilities to include skin cancer, claimed as due to radiation and/or excessive ultraviolet exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The the issue of entitlement to service connection for an embolism to include as secondary to skin cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board greatly regrets the further delay that a remand of this case will cause, the record remains inadequate for appellate review of the issues on appeal in light of continued difficulties in accomplishing substantial compliance with the Board's prior remand directives.  The following further development continues to be required prior to appropriate final appellate review.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran claims entitlement to service connection for chronic dermatological disabilities to include skin cancer, which he asserts based several theories of causation, including in-service exposure to ionizing radiation from nuclear weapon testing, exposure to microwave radiation while serving in close proximity to a radar station, and/or excessive ultraviolet exposure from direct sunlight.  The August 2012 Board remand gave a brief history of the issue and remanded the case for referral to the Under Secretary for Health and Defense Threat Reduction Agency (DTRA) for a radiation dose estimate based on the Veteran's record of service stationed in close proximity to a radar station with the Detachments # 3 and/or 4 of the 9577th Technical Service Unit at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak, in the vicinity of the Operation Trinity nuclear test site, from 1953 to 1954.  The Board also noted that VA should also contact the Director of the Proponency Office for Preventable Medicine - San Antonio, Ft. Sam Houston, Texas, and the Army Dosimetry Center of the Department of The Army.  A letter dated in October 2012 indicates that the Army Dosimetry Center was contacted, however, their records only go to 1954 so they had no information concerning radiation exposure specifically for the Veteran.  It seems no other steps were taking to comply with 38 C.F.R. § 3.311(a)(2)(iii) (2012), therefore, the case must be remanded to ensure compliance with all necessary development.

As the case is being remanded for additional evidentiary development, VA should take this opportunity to ensure that the pertinent evidence is developed as completely as possible.  Towards this end, all current private and VA medical records pertaining to the Veteran's skin cancer/basal cell carcinoma treatment not presently associated with his claims file should be obtained for inclusion in the evidence.

With regard to the Veteran's claim of entitlement to service connection for a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), the August 2012 Board remand requested the RO obtain any outstanding treatment records related to the Veteran's claimed disorder, to specifically include those referenced in a letter dated March 2010, in which the Veteran expressly requested VA to consult his primary care physician at the VA clinic in El Paso, Texas, regarding recent X-rays obtained of his spine and left hip as the Veteran believed that these clinical records were supportive of his VA compensation claim.  A review of the claims file indicates, however, that these relevant VA medical records have not been obtained and inclusion into the evidence.  As such, VA's duty to assist the claimant in developing his claim requires that the appeal of the claims for service connection for chronic disabilities of the low back, left hip, and left lower extremity be remanded for these outstanding records.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board also requested a VA examination for an etiology as to the Veteran's current skin, back, hip, and leg disorders.  The requested VA examinations took place on January 2013 with adequate opinions rendered by the examiners.  The Board notes that if any additional treatment records pertaining to the Veteran's claims are obtained and added to the claims file, the AMC should return the claims file to the January 2013 VA examiners for addendum opinions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  VA should contact the Director of the Proponency Office for Preventable Medicine - San Antonio, Ft. Sam Houston, Texas, and request that the Director conduct an investigation to determine whether or not it has in its possession a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation pertaining to the Veteran, or equivalent record of occupational radiation exposure.  If no such record(s) is/are determined to exist or is/are deemed unobtainable, VA should prepare a memorandum discussing in detail the efforts undertaken to obtain them and stating why they were not available for inclusion in the evidence.

2.  Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's claims file should be forwarded to the Under Secretary of Health, who should review the pertinent record and provide a radiation dose estimate to the best extent feasible, based on available methodologies.

(a) The radiation dose estimate should be based on the U.S. Army's standard operating procedures for personnel working in close proximity to radar stations and exposed to microwave radiation from radar sets of the type in use for the period from 1953 - 1954.

(b) The radiation dose estimate should be based on exposure to ambient residual ionizing radiation at the levels expected to be encountered from being at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak, in proximity to ground zero of the Operation Trinity nuclear test site, for the period from 1953 - 1954 (approximately 8 - 9 years following the 1945 test detonation).

(c) The radiation dose estimate should be predicated on the factual assumption that the Veteran, serving in close proximity to a radar station, was posted at the New Mexico locale near the Operation Trinity test site described above, and that he was not wearing any special protective gear.

3.  After obtaining from the Veteran a report of all sources of treatment for his skin cancer/basal cell carcinoma (both private and VA) and all necessary authorizations, the RO should obtain these identified records not already present in the evidence and associate them with the Veteran's claims files.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

4.  After the above development has been undertaken, and if any additional pertinent records are obtained, the RO should return the claims file to the January 2013 examiner (if available) for an addendum opinion considering all new evidence.

The examiner should render an opinion with regard to the following:

 (a.)  Is it at least as likely as not that the Veteran's skin cancer/basal cell carcinoma was the result of in-service exposure to residual ionizing radiation from the Operation Trinity nuclear test site and/or microwave radiation from serving in close proximity to a radar station, based on the radiation dose estimate provided by the Under Secretary of Health?

(b.)  Is it at least as likely as not that the Veteran's skin cancer/basal cell carcinoma, first diagnosed in 2000, was the result of his prolonged and unprotected in-service exposure to ultraviolet rays from direct sunlight at least 35 years earlier during his periods of active duty from May 1951 - June 1954, and from April 1956 - May 1965?

For purposes of presenting this opinion, the Veteran is presumed to have had prolonged and unprotected exposure to direct sunlight in service in the open, high desert conditions encountered at White Sands Proving Ground in New Mexico, and in winter combat conditions in the Republic of Korea, with sunlight reflecting up from surface snow.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

5.  After obtaining from the Veteran a report of all sources of orthopedic and neurological treatment (both private and VA) pertaining to his thoracolumbar and lumbosacral spine, his left hip, and his left lower extremity, and all necessary authorizations, the RO should obtain these identified records not already present in the evidence and associate them with the Veteran's claims files.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

6.  After the above development has been undertaken, the RO should return the Veteran's claims file to the VA examiner who provided the January 2013 opinion for an addendum opinion to definitively and conclusively determine whether his current orthopedic and/or neurological diagnoses are related to his active service.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

7.  Thereafter, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed. Any noncompliance found should be rectified with the appropriate development.

8.  The RO should then readjudicate the Veteran's claims of entitlement to service connection for chronic dermatological disabilities to include skin cancer (claimed as due to radiation and/or excessive ultraviolet exposure), a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), a chronic left lower extremity disability, and a chronic low back disability with arthritis. If the maximum benefit sought on appeal with respect to any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the February 2010 supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


